Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is May 26, 2017. This application is a DIV of 15/685,220 (08/24/2017 PAT 10553476) which claims benefit of 62/511,473 (05/26/2017). This Office Action is in response to the amendment filed April 1, 2021.
The previously outstanding rejections of Claims 14, 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by amendment.
The previously outstanding objection to the specification has been overcome by Examiner’s Amendment as noted below.	 This action is an ALLOWANCE.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett (Registration No. 69004) on April 8, 2021. The application has been amended as follows. The abstract is amended to be in compliance with (37 CFR 1.72(b); See also MPEP § 608.01(b) “C. Language and Format”):
ABSTRACT
A method of making a semiconductor device includes depositing a first polysilicon layer over a substrate. The method further includes forming a barrier layer over the first polysilicon layer. The method further includes patterning the includes increasing a grain size of the first polysilicon layer, and causing at least one grain boundary in the first polysilicon layer to contact the barrier layer.

Allowable Subject Matter
Claims 1 - 20 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 
Regarding Claim 1, the prior art of record does not disclose nor render obvious a method of making a semiconductor device, including the steps of increasing a grain size of the first polysilicon layer simultaneously with depositing the second polysilicon layer, wherein at least one grain boundary in the first polysilicon layer contacts the barrier layer; 
Regarding Claim 9, the prior art of record does not disclose nor render obvious a method of making a semiconductor device, further including patterning the first polysilicon layer to define a plurality of polysilicon structures; See also the office action mailed January 6, 2021, pages 8 – 9; and
Regarding Claim 17, the prior art of record does not disclose nor render obvious a method of making a semiconductor device, as recited by claim 17, further including the step of depositing the second polysilicon layer comprising the grain size of the first polysilicon layer, following the depositing of the second polysilicon layer, being greater than a grain size of the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813